VACATE and DISMISS; and Opinion Filed August 5, 2015.




                                         S   In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-14-01605-CV

                    HONEYWELL INTERNATIONAL, INC., Appellant

                                               V.

                           HUNT CONSOLIDATED, INC., Appellee

                       On Appeal from the 68th Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. DC-11-11695

                             MEMORANDUM OPINION
               Before Chief Justice Wright and Justices Lang-Miers and Stoddart
                               Opinion by Chief Justice Wright

       The parties have filed an amended joint motion to dismiss the appeal. See TEX. R. APP. P.

42.1(a)(2). In the motion, they state they have settled all matters in controversy between them

and ask the Court to vacate the trial court’s judgment without regard to the merits and dismiss

the case. We grant the motion, vacate the trial court’s judgment without regard to the merits, and

dismiss the case. See id. 43.2(e).




                                                    /Carolyn Wright/
                                                    CAROLYN WRIGHT
141605F.P05                                         CHIEF JUSTICE
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

HONEYWELL INTERNATIONAL, INC.,                     On Appeal from the 68th Judicial District
Appellant                                          Court, Dallas County, Texas
                                                   Trial Court Cause No. DC-11-11695.
No. 05-14-01605-CV        V.                       Opinion delivered by Chief Justice Wright.
                                                   Justices Lang-Miers and Stoddart
HUNT CONSOLIDATED, INC., Appellee                  participating.

      In accordance with this Court’s opinion of this date, we VACATE the trial court’s
judgment without regard to the merits and DISMISS the case.

       Based on the parties’ agreement, we ORDER each party bear its own costs of this
appeal. The obligations of appellant Honeywell International, Inc., as principal, and Federal
Insurance Company, as surety, on appellant’s supersedeas bond are RELEASED.


Judgment entered this 5th day of August, 2015.




                                             –2–